Citation Nr: 1548547	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  13-05 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a left arm disability, other than status-post left shoulder strain with residuals and reactive arthritis.

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to service connection for right knee instability.

4.  Entitlement to a total disability rating on the basis of individual unemployability (TDIU) prior to August 21, 2012.


REPRESENTATION

Appellant represented by:	AMVETS




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2002 to November 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of September and October 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified at a Decision Review Officer hearing at the RO in April 2013 and at a Board hearing conducted by the undersigned Acting Veterans Law Judge in March 2014.  Transcripts of the hearings have been associated with the claims file.

Since August 21, 2012, the Veteran has been assigned a combined evaluation of 100 percent.  The issue of entitlement to a TDIU is therefore rendered moot as of this date.  The Board acknowledges that the issue of entitlement to a TDIU is not rendered moot if the circumstances of the case are such that the holding in Bradley v. Peake, 22 Vet. App. 280 (2008) is applicable.  They are not in this case.  In Bradley, the Court of Appeals for Veterans Claims held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability other than that which was the basis for the 100 percent schedular rating may form the basis for an award of special monthly compensation.  However, the current case is factually distinguished from any logical extension of Bradley, as the basis of the Veteran's 100 percent schedular rating comes from the total of his combined service-connected disabilities, none of which are rated higher than 30 percent.  As will be discussed below, the reason the Veteran is found to be unable to maintain gainful employment is likewise based on the combined impact of all of his service-connected disabilities, and not on the basis of any single disability which is separate from his combined 100 percent total.  Thus, consideration of whether the Veteran could be eligible for an award of special monthly compensation under 38 U.S.C.A. § 1114(s) (West 2014) is not at issue at this time.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) have been reviewed.

The issues of entitlement to service connection for a left arm disability, other than status-post left shoulder strain with residuals and reactive arthritis, a left hip disability, and right knee instability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to August 21, 2012, the Veteran's service-connected thoracolumbar strain, bilateral knee strain, bilateral shoulder strain, bilateral foot plantar fasciitis, right hip strain, cervical spine strain, tinnitus, bilateral hand arthritis, left ankle arthritis, right ankle bursitis, and arthritis and painful motion of the fingers met the percentage requirements for the award of a schedular TDIU; the evidence is at least evenly balanced as to whether the nature and severity of these disabilities prevented him from obtaining and retaining substantially gainful employment consistent with his educational background and work experience.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for the award of a TDIU prior to August 21, 2012 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination as to this issue, no further discussion of compliance with VA's duty to notify and assist is necessary.

The Veteran contends that he is unable to obtain or maintain gainful employment due to his service-connected disabilities.  The Veteran testified in March 2014 that he had an arthritic flare up in July 2010 that required a visit to the emergency room and has prevented him from working ever since.  He stated that he has tried to obtain jobs, but was unable to complete the tasks required because of his joint injuries, and that sometimes his joint pain even prevents him from being able to get out of bed without help.  Evidence of record indicates that since separation from service, the Veteran was worked as a helicopter mechanic, a security guard, and as kitchen help in a restaurant.  The Veteran indicated in February 2012 that he had completed one year of college.

The Veteran submitted his claim for entitlement to a TDIU on November 14, 2011.  
From the date he submitted his claim until June 21, 2012, the Veteran was service connected for thoracolumbar strain (10 percent), right knee strain (10 percent), left knee strain (10 percent), right shoulder strain (10 percent), left shoulder strain (10 percent), left foot plantar fasciitis (10 percent), right foot plantar fasciitis (10 percent), right hip strain (10 percent), cervical spine strain (10 percent), tinnitus (10 percent), left hand arthritis (10 percent), left ankle arthritis (10 percent), right ankle bursitis (10 percent), right hand arthritis (0 percent), left hand ring finger arthritis (0 percent), left hand painful motion of the little finger (0 percent), right hand arthritis with painful motion of the ring finger (0 percent), and right hip strain with limitation of abduction and rotation (0 percent), with a total evaluation of 80 percent.  Since June 22, 2012, the Veteran was also granted service connection for right lower extremity neuropathy (20 percent), left lower extremity neuropathy with old L5 radiculopathy (20 percent), and left knee strain with instability (10 percent).  The Veteran's total evaluation increased to 90 percent.

Pertinent law provides that a TDIU may be assigned where the schedular rating is less than total and the person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 4.15, 4.16 (2014).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology, a single accident, or a single body system-e.g., orthopedic, digestive, respiratory, cardiovascular-renal, or neuropsychiatric-will be considered as one disability.  38 C.F.R. § 4.16(a).

In this case, the Veteran is service connected for sufficient disabilities arising from the orthopedic body system (thoracolumbar and cervical strain, bilateral knee strain, bilateral shoulder strain, bilateral plantar fasciitis, ankle arthritis and bursitis, and arthritis of the hands and fingers) which, when considered cumulatively, meet the criterion of one disability rated at 40 percent or higher.  Id.  As the Veteran also has sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more, the criteria for eligibility for a schedular TDIU throughout the entire period from November 14, 2011 to August 20, 2012 have been met.

The Veteran's VA treatment records show that in October 2011, the Veteran complained of daily pain in the knees, hands, and other joints, and stated that he felt "stressed not being able to work due to his arthritis pain."  In November 2011, he complained of pain in his knees, left ankle, and hands, and stated that the pain, weakness, and stiffness make it difficult for him to stand from a sitting position.  The Veteran was again treated for joint pain in December 2011 and April 2012.  It was noted in April 2012 that the Veteran was "currently unemployed because he has difficulty functioning due to his joint and muscle pain."

At an August 2012 VA examination, the Veteran reported that he stopped working in 2011, when he was doing security work, because of his knees, back, and hands.  The examiner noted that the Veteran's knees, shoulders, neck, back, right hip, and feet would interfere with the Veteran's ability to work and that they would cause difficulty lifting, standing, bending, or performing anything strenuous.  They were less likely to interfere with any sedentary employment.

The foregoing evidence suggests that the Veteran's service-connected disabilities, when viewed in light of his educational background and work history, as likely as not precluded substantially gainful employment opportunities for the period prior to August 21, 2012.  While the August 2012 VA examiner noted that the Veteran may be able to perform sedentary employment, the Veteran's employment history does not show any examples of prior sedentary employment, and his primary qualification, which is working as a mechanic, would not allow for employment seated at a desk.  While the Veteran has indicated that has now returned to school to earn a degree, this would not affect whether he could have obtained sedentary employment between November 2011 and August 2012.  During this time, the Board finds that it was as likely as not that the Veteran's severe arthritis, which caused joint pain, stiffness, and weakness, would have prevented him from performing any gainful employment which was consistent with his educational background and work experience.  As all reasonable doubt regarding the evidence must be resolved in favor of the Veteran, entitlement to a TDIU prior to August 21, 2012 is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a TDIU prior to August 21, 2012 is granted, subject to the law and regulations governing the award of monetary benefits.


REMAND

The Veteran contends that he has disabilities of the left hip, left arm, and right knee instability, which were incurred during his active duty service.

The Veteran testified at the March 2014 Board hearing that he injured his left hip in service while running, that it stretched ligaments, and that it has never felt right since then.  He stated that he has functional problems, including "pops" and pain in his left hip.  

The August 2012 VA examiner diagnosed the Veteran with arthritis, and noted that it affected his hands, fingers, hip, thigh, knees, lower legs, shoulders, arms.  The examiner stated that he examiner the Veteran's knees, shoulders, neck, spine, right hip, and bilateral feet.  The examiner wrote that the Veteran "does not have a left hip issue and said he did not know where this issue arose" and that the Veteran was "quite confused as to where this came from."  The examiner subsequently did not examine or discuss the Veteran's left hip.

The Board therefore finds that there is clearly some confusion regarding whether the Veteran has a left hip disability, as he clearly testified in March 2014 that he did have pain and functional problems in his left hip.  The Board therefore finds that a new VA examination is warranted to determine whether the Veteran has a current disability of the left hip.

Regarding the Veteran's left arm, the Board notes that the Veteran is already service connected for status-post left shoulder strain with residuals and reactive arthritis.  At the March 2014 Board hearing, the Veteran stated that he intended his claim to encompass both the left shoulder and the elbow.  He reported that he has both pain and weakness in his left elbow.  In the August 2012 VA examination report, the examiner wrote that he discussed the left arm with the Veteran, and that he stated that he did "not have a specific left arm condition, and did not know where this issue arose.  Therefore, it was not examined, because he does not have a left arm condition."

The Board again finds that there is confusion in the record whether the Veteran currently has a disability of the left arm, and this issue must also be remanded to obtain a new VA examination and opinion.

Regarding the Veteran's right knee disability, the Board notes that the Veteran is already service connected for status-post right knee strain with residual patellofemoral pain syndrome, rated under Diagnostic Code 5261, for limitation of extension of the leg.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).  However, the Veteran seeks entitlement to separate service connection for the issue of right knee instability.  Separate ratings may be assigned for the same underlying disability only if none of the symptomatology on which each rating is based is duplicative or overlapping.  See VAOPGCPREC 9-04; 69 Fed. Reg. 59,990 (2004); 38 C.F.R. § 4.14 (2014).  VA General Counsel has held that a claimant who has both arthritis and instability of a knee may be rated separately under the Diagnostic Codes pertaining to limitation of motion and Diagnostic Code 5257, which pertains to instability.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2014); VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998).  

At the August 2012 VA examination, the Veteran reported right knee pain and physical examination found limited range of motion.  The examiner did not, however, find any instability of station, and joint stability testing was normal.  The Veteran submitted a written statement in June 2012 that he has instability of the right knee, and that it has caused him to fall or almost fall on numerous occasions, making it difficult for him to use stairs or walk on uneven ground.  As these complaints of instability and falling where not addressed at the August 2012 VA examination, the Board finds that a remand for a new examination to more thoroughly address this issue is needed.

Lastly, the record indicates that the Veteran receives medical treatment at the VA Nebraska-Western Iowa Health Care System in Omaha, Nebraska.  The record currently contains treatment records dating up to August 2013.  All outstanding, relevant VA treatment records should be acquired and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain all outstanding, pertinent records of treatment of the Veteran from the VA Nebraska-Western Iowa Health Care System in Omaha, Nebraska since August 2013.  All records received should be associated with the claims file.

2. Schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of his claimed left hip disorder, left arm disorder, and right knee instability.  All necessary tests should be conducted.  The examiner must be provided access to all records in Virtual VA and VBMS.  After review of the records and in-person examination of the Veteran, the examiner is asked to address the following questions:

(a) Does the Veteran have a current disability of the left hip?

(b) Does the Veteran have a current disability of the left arm other than status-post left shoulder strain with residuals and reactive arthritis?  Does the Veteran have a disability of the left elbow?

(c) Does the Veteran have instability of the right knee?

(d) For each diagnosis found, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that such disability is related to service.  If right knee instability is found, the examiner should state whether it is at least as likely as not that it is either (i) caused or (ii) aggravated (worsened beyond the natural progression) by his service-connected status-post right knee strain with residual patellofemoral pain syndrome

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  If the examiner fails to find any diagnosis pertaining to the left hip or elbow, he/she is asked to address the Veteran's complaints of pain in these joints and discuss the possible etiology of this symptom.

A complete rationale should accompany any opinion provided.

3. The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for the VA examinations without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4. Thereafter, the AOJ should readjudicate the claims.  If any benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


